Citation Nr: 0105457
Decision Date: 02/22/01	Archive Date: 04/17/01

DOCKET NO. 99-03 448               DATE FEB 22, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an increased rating for a laceration of the left
thumb, currently rated 10 percent disabling.

2. Entitlement to an increased rating for laceration of the right
middle finger, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD 

D. Schechter, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1968 to March 1971.

The appeal arises from the November 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina, denying an evaluation in excess of
10 percent for residuals of laceration of the left thumb, and
denying an evaluation in excess of 10 percent for residuals of
laceration of the right middle finger.

In the course of appeal the veteran and his wife testified at a
hearing before an RO hearing officer in April 1998 and at a hearing
before the undersigned Board member at the RO in September 1999.
Transcripts of both hearings are contained within the claims
folder.

The Board in December 1999 remanded the case for further
development including for a VA orthopedic examination. The
development was completed and the case was returned to the Board
for further consideration.

FINDINGS OF FACT

1. The veteran's left (minor) thumb laceration results in
limitation of motion of that finger to one inch from the transverse
fold of the palm.


2. Limitation of motion of the left thumb, considered together with
pain and other limitation of functioning associated with the left
thumb laceration, do not result in limitation of functioning
equivalent to unfavorable ankylosis of the thumb.

- 2 -

3. The veteran's right middle finger laceration results in
limitation of motion of that finger to one inch from the transverse
fold of the palm.

4. Limitation of motion of the right middle finger, considered
together with pain and other limitation of functioning associated
with the right middle finger laceration, do not result in
limitation of functioning greater than unfavorable ankylosis of the
right middle finger, and do not result in limitation of functioning
equivalent to actual amputation with metacarpal resection and more
than half the bone lost.

CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 10 percent for
laceration of the left (minor) thumb have not been met. 38 U.S.C.A.
1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. 4.40, 4.45, 4.71a,
Diagnostic Code 5224 (2000).

2. The requirements for a rating in excess of 10 percent for
laceration of the right (major) middle finger have not been met. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. 4.40, 4.45,
4.71a, Diagnostic Codes 5154, 5226 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a September 1997 VA orthopedic examination, it was noted that
the veteran currently worked as a mechanic and did auto body work.
He complained of numbness of both hands, and tingling in the first
three fingers waking him at night. Upon examination, a laceration
was noted on the third finger of the right hand which was well-
healed and nontender. While the veteran reported slightly decreased
sensation below the scar line, this was not demonstrated on
examination.

3 -

The veteran had full range of motion and full strength of all
digits of the night middle finger, gauged at 5/5. The dorsum of the
left thumb had multiple scars, but there was no numbness or
decreased sensation found on careful examination, and there was
full range of motion of both digits of the thumb, with strength
gauged at 5/5. The veteran could grasp with normal strength and
dexterity with both hands. There was positive bilateral Tinel's
sign and Phalen's sign. The examiner diagnosed status post
lacerations of the right middle finger and the left thumb, with
essentially normal examinations for each of these fingers. The
examiner also diagnosed bilateral carpal tunnel syndrome and
bilateral ulnar tunnel syndrome, both unrelated to the veteran's
lacerations of the right middle finger and left thumb.

At a hearing before a hearing officer at the RO in April 1998, the
veteran addressed the increased rating claims for lacerations of
his left thumb and right middle finger, among other issues. He
testified that both hands and all the fingers of both hands
suffered from diminished capacity, with pain on use and limited
grip. He testified that he currently took Ibuprofen for pain in his
fingers as well as additional pain medication to help him sleep. He
added that he had been on pain medication for approximately the
past three months. He testified that he had been working in car
repair involving paint and body work, but that he stopped the work
three months prior because he could no longer do the work, adding
that he could no longer maintain a grip, resulting in things
falling out of his hands. He testified that his dropping of things
had grown worse since 1993. He testified that he currently worked
in automobile sales, adding that he was self-employed. He testified
that he had been told by a VA physician that he needed braces on
his fingers. He added that he could not hold a pen. However, he
testified that he could drive a little. Also at the hearing, the
veteran's wife testified that the veteran dropped things and that
he took many aspirins.

Upon Board remand of the veteran's appealed claims in December
1999, it was noted that VA clinical records from early 1998
reflected complaints of decreased motion and pain in the fingers of
the right hand. It was also noted that at a September 1999 hearing
before the undersigned Board member at the RO, the veteran
testified to constant pain and significant swelling in both the
left thumb and

4 -

right middle finger. He then testified that he was right handed. it
was then also emphasized that these two fingers had very little
movement. An additional VA examination was deemed appropriate,
based on these indications that the veteran's claimed finger
disorders may have worsened since the VA orthopedic examination in
September 1997.

VA clinical records up to January 2000 include outpatient records
of treatment for the veteran's hands in 1998. These 1998 records
show complaints of pain in both hands as well as in the fingers,
with complaints of associated inability to work and interference
with sleep due to pain.

An official orthopedic examination was conducted in March 2000. The
veteran's record was reviewed and his history was noted. The
veteran complained of multiple problems including pain and swelling
in both hands, and some limitation of motion of the left thumb and
right middle finger due to inservice lacerations. Upon examination
of the left thumb, there was radial abduction from zero to 60
degrees, and palmar abduction from zero to 50 degrees. There was
metacarpophalangeal flexion from zero to 50 degrees, and
interphalangeal flexion from zero to sixty degrees. With regard to
all fingers of the left hand, range of motion was to one inch from
the median transverse fold of the palm. Upon examination of the
right middle finger, range of motion was from zero to 60 degrees,
with range of motion of the proximal interphalangeal joint from
zero to 80 degrees, and range of motion of the distal
interphalangeal joint from zero to 90 degrees. With regard to all
fingers of the right hand, range of motion was to one inch from the
median transverse fold of the palm. The examiner diagnosed status
post laceration of the right middle finger with limitation of
motion, and laceration of the left thumb with limitation of motion.
The examination report also included comments about pathology of
other portions of the hands, including carpal tunnel syndrome and
symptoms thereof, which other pathologies are not part and parcel
of the lacerations of the left thumb and right middle finger.

5 -

Analysis

Under applicable criteria, disability evaluations are determined by
the application of a schedule of ratings based on average
impairment of earning capacity. 38 U.S.C.A. 1155. In evaluating
service-connected disabilities, the Board looks to functional
impairment. The Board attempts to determine the extent to which a
service-connected disability adversely affects the ability of the
body to function under the ordinary conditions of daily life,
including employment. 38 C.F.R. 4.2, 4.10 (2000).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000).

Furthermore, if a disability at issue involves a major joint or a
group of minor joints, VA will, in addition to applying the regular
schedular criteria, consider granting a higher rating for
functional impairment caused by pain, weakness, excess
fatigability, or incoordination -- assuming these factors are not
already contemplated by the governing rating criteria. See 38
C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7
(1995).

Regulatory Note (4) prior to the Diagnostic Codes for evaluating
unfavorable ankylosis of fingers (Codes beginning with Diagnostic
Code 5216) informs that with regard to the thumb, the
carpometacarpal joint is to be regarded as comparable to the
metacarpophalangeal joint of other digits. Regulatory Note (a)
following Diagnostic Code 5219 states that extremely unfavorable
ankylosis of a finger involves all joints being in extension or
extreme flexion or involves rotation and angulation of bones. If
present, this degree of disability is rated as amputation.
Regulatory Note (1) following Diagnostic Code 5219 states that if
there is ankylosis of both the metacarpophalangeal and proximal
interphalangeal joints, with either joint in extension or extreme
flexion, the disability will be rated as amputation. Regulatory
Note (3) following Diagnostic Code 5219 states that with only one
joint

6 -

of a digit ankylosed or limited in its motion, the determination
will be made on the basis of whether motion is possible to within
2 inches of the median transverse fold of the palm; when so
possible, the rating is for favorable ankylosis; otherwise the
rating is for unfavorable ankylosis.

The veteran's left thumb laceration has been evaluated under the
provisions of Diagnostic Code 5309, which Code is for injury to
Muscle Group IX, which includes the intrinsic muscles of the hand.
However, the Board finds rating on the basis of this Code to be
inappropriate, because there is no medical evidence of record
associating the veteran's service-connected laceration of the left
thumb with injury to the intrinsic muscles of the hand. The Board
finds that the veteran's left thumb laceration should instead be
rated under Diagnostic Code 5224, based on ankylosis of the thumb
of the minor hand. Under Diagnostic Code 5224, a 10 percent rating
is assignable for favorable ankylosis of the thumb of the major or
minor hand, and a 20 percent rating is assignable for unfavorable
ankylosis of the thumb of the major or minor hand. Findings at the
March 2000 official examination were to the effect that the veteran
had limited motion of the left thumb, with motion to one inch from
the transverse fold of the palm. Even considering the noted pain on
motion, this corresponds to only favorable ankylosis under the
applicable Diagnostic Code 5224. It meets the requirements for a
classification of favorable ankylosis only because it moves to an
inch from the transverse fold of the palm. If it moved to less than
one inch from the transverse fold of the palm, it would be
considered non-disabling. See Regulatory Note (a) following
Diagnostic Code 5223. A higher, 20 percent rating would be
assignable for unfavorable ankylosis of the thumb, with motion to
two inches or more from the transverse fold of the palm, under
Diagnostic Code 5224. However, such a degree of limitation of
motion equivalent to unfavorable ankylosis of the thumb is not
shown by the medical record, including findings at the March 2000
official examination. In considering the provisions of 38 C.F.R.
4.40 and 4.45, and the Court's decision in DeLuca, supra, the Board
finds that the left thumb laceration does not rise to the degree of
disability required for a 20 percent rating, instead more nearly
approximating the degree of disability required for a 10 percent
rating. 38 C.F.R. 4.7. Accordingly, the preponderance of the
evidence is against the assignment of a higher rating than

- 7 -

the 10 percent rating assigned for laceration of the left (minor)
thumb, and the claim must be denied. 38 U.S.C.A. 5107; Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

The veteran's right middle finger laceration has been evaluated
under the provisions of Diagnostic Code 5309, which Code is for
injury to Muscle Group IX, which includes the intrinsic muscles of
the hand. However, the Board finds rating on the basis of this Code
to be inappropriate, because there is no medical evidence of record
associating the veteran's service-connected laceration of the right
middle finger with injury to the intrinsic muscles of the hand. The
Board finds that the veteran's right middle finger laceration
should instead be rated under Diagnostic Code 5226, based on
ankylosis of the middle finger of the major hand. Ten percent is
the maximum schedular rating provided under Diagnostic Code 5226,
contemplating either favorable ankylosis or unfavorable ankylosis
of that finger.

Diagnostic Code 5154 provides a 10 percent rating for amputation of
a middle finger without metacarpal resection, at the proximal
interphalangeal joint or proximal thereto. To warrant a higher
rating of 20 percent, there must be amputation with metacarpal
resection (more than half the bone lost).

The clinical findings on the March 2000 official examination do not
support a rating above the 10 percent assigned. Despite the fact
that the joints of the right middle finger allow motion to one inch
from the transverse fold of the palm, a 10 percent evaluation is
deemed appropriate. However, even if extremely unfavorable
ankylosis were present, the appropriate amputation rating would
still be 10 percent. For the 20 percent rating to be assigned,
there would have to be actual amputation with metacarpal resection
and more than half the bone lost, or disability equivalent thereto.
In considering the provisions of 38 C.F.R. 4.40 and 4.45, and the
Court's decision in DeLuca, supra, the Board finds that the right
middle finger laceration does not rise to the degree of disability
required for a 20 percent rating, instead more nearly approximating
the degree of disability required for a 10 percent rating. 38
C.F.R. 4.7. The preponderance of the evidence is against the claim,
and it must be denied. 38 U.S.C.A. 5107; Gilbert v. Derwinski, 1
Vet. App. 49 (1990).

8 -

ORDER

1. Entitlement to an increased rating above the 10 percent
currently assigned for a left thumb laceration is denied.

2. Entitlement to an increased rating above the 10 percent
currently assigned for a right middle finger laceration is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

9 - 



